Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 1 of 26 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X
  ALEXANDER MIRVIS, BETTY BUTLER and LAINIE                                 Docket No. 21 Civ. 2210
  FROEHLICH, individually and on behalf of others
  similarly situated,                                                       CLASS ACTION
                                                                            COMPLAINT
                                     Plaintiffs,

            -against-                                                       Jury Trial Demanded

  BERKSHIRE HATHAWAY, INC. and GOVERNMENT
  EMPLOYEES INSURANCE COMPANY (a/k/a GEICO),

                                      Defendants.
  ----------------------------------------------------------------------X

       Plaintiffs Alexander Mirvis, Betty Butler and Lainie Froehlich (“Plaintiffs”), individually

and on behalf of all others similarly situated (the “Class” or “Class members”), bring this Class

Action Complaint against Defendants Berkshire Hathaway, Inc. and Government Employees

Insurance Company (a/k/a GEICO), based on their individual experiences and personal

information, and investigation by their counsel.

                                            INTRODUCTION

       1.        Plaintiffs, individually and on behalf of all others similarly situated, brings this

class action suit against Defendants because of Defendants’ failure to safeguard the confidential

information of millions of current and former GEICO customers. The confidential information

stolen appears to be information contained on plaintiffs’ customers’ driver’s license numbers and

others similarly situated.

       2.        Government Employees Insurance Company (hereinafter GEICO) is a nationwide

automobile insurance company headquartered in Chevy Chae, Maryland and is a wholly owned

subsidiary of Berkshire Hathaway, Inc. (hereinafter Berkshire), a conglomerate holding company

headquartered in Omaha, Nebraska. With over fifteen million policy holders, GEICO collects a
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 2 of 26 PageID #: 2




significant amount of data from its current and former policy holders, often including sensitive

personal information obtained in the context of an insurance relationship, such as Social Security

numbers, addresses, telephone numbers, date of birth, bank account numbers, credit card numbers,

financial transaction records, credit ratings and driver’s license numbers.

       3.      On or about April 9, 2021, GEICO announced by letters entitled “Notice of Data

Breach” to its policy holders that between November 24, 2020 and March 1, 2021, personal

information illegally obtained from other sources had been used to obtain unauthorized access to

policyholders’ driver’s license numbers through the online sales system on GEICO’s website, and

that said information could be used to fraudulently apply for unemployment benefits in such

policyholders’ names (the “Data Breach”). The information accessed appears to have been

information on plaintiffs’ driver’s licenses.

       4.      The confidential information that was compromised in the Data Breach can be used

to gain unlawful access to the users’ other online accounts, home addresses, legal names and to

carry out identity theft or commit other fraud, can be disseminated on the internet and be available

to those who broker and traffic in stolen PII.

       5.      While the sophistication of the methods employed in effectuating the Data Breach

is not publicly known, it is certain that the Data Breach could have been avoided through basic

security measures, authentications, and training.

       6.      At all relevant times, Defendants promised and agreed in various documents to

safeguard and protect Personal Identifiable Information (PII) in accordance with federal, state, and

local laws, and industry standards, including the New York SHIELD Act. Defendants made these

promises and agreements on their websites and other written notices and also extended this

commitment to situations in which third parties handled PII on their behalf.
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 3 of 26 PageID #: 3




        7.      Contrary to these promises, and despite the fact that the threat of a data breach has

been a well-known risk to Defendants, especially due to the valuable and sensitive nature of the

data Defendants collect, store and maintain, Defendants failed to take reasonable steps to

adequately protect the PII of GEICO’s current and former policyholders. The Data Breach was a

direct result of Defendants’ failure to implement adequate and reasonable cyber-security

procedures and protocols necessary to protect PII.

        8.      As a result of Defendants’ failure to take reasonable steps to adequately protect the

PII of current and former GEICO policyholders, Plaintiffs’ and Class members’ PII is now readily

available on the internet for anyone and everyone to acquire, access, and use for unauthorized

purposes for the foreseeable future.

        9.      Defendants’ failure to implement and follow basic security procedures has resulted

in ongoing harm to Plaintiffs and Class members who will continue to experience a lack of data

security for the indefinite future and remain at serious risk of identity theft and fraud that would

result in significant monetary loss and loss of privacy.

        10.     Accordingly, Plaintiffs seeks to recover damages and other relief resulting from the

Data Breach, including but not limited to, compensatory damages, reimbursement of costs that

Plaintiffs and others similarly situated will be forced to bear, and declaratory judgment and

injunctive relief to mitigate future harms that are certain to occur in light of the scope of this breach.

                                  JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds $5 million,

exclusive of interest and costs; the number of members of the proposed Class exceeds 100; and

diversity exists because Plaintiffs and Defendants are citizens of different states. Subject matter
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 4 of 26 PageID #: 4




jurisdiction is also based upon the Federal Trade Commission Act (FTCA). This Court also has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

        12.    This Court has personal jurisdiction over Defendants as they conduct substantial

business in this State and in this District and/or the conduct complained of occurred in and/or

emanated from this State and District because the confidential information compromised in the

Data Breach was likely stored and/or maintained in accordance with practices emanating from this

District.

        13.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the conduct alleged in this Complaint occurred in, were directed

to, and/or emanated from this District, and because Plaintiffs reside within this District.

                                             THE PARTIES

        14.    Plaintiff Alexander Mirvis is an individual GEICO policyholder residing in the

County of Kings, State of New York.

        15.    Plaintiff Betty Butler is an individual GEICO policyholder residing in the County

of Queens, State of New York.

        16.    Plaintiff Lainie Froehlich is an individual GEICO policyholder residing in the

County of Suffolk, State of New York.

        17.    Defendant GEICO is an insurance company, a wholly owned subsidiary of

Defendant Berkshire, authorized to conduct business in the State of New York, which conducts

business within the State of New York and within this District, with its headquarters located in

Chevy Chase, Maryland.

        18.    Defendant Berkshire is a domestic business corporation, organized and existing by

virtue of the laws of the State of New York, authorized to conduct business in the State of New
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 5 of 26 PageID #: 5




York, which conducts business within the State of New York and within this District,

headquartered in Omaha, Nebraska.

                                   FACTUAL ALLEGATIONS

       19.     At all pertinent times, Plaintiffs were policyholders of insurance written by GEICO.

In the course of purchasing insurance. Plaintiffs were required to provide certain personal and

financial information to GEICO, including name, address, Social Security number, vehicle

information, and driver’s license number.

       20.     On or about April 9, 2021, Defendant GEICO advised Plaintiffs by letter that

personal information illegally obtained from other sources had been used to obtain unauthorized

access to their driver’s license numbers through the online sales system on GEICO’s website, and

that said information could be used to fraudulently apply for unemployment benefits in such

policyholders’ names (the “Data Breach”). The information accessed appears to have been the

plaintiffs’ driver’s licenses, drivers’ license number, legal names, addresses, etc. Each Plaintiff has

already determined that false claims have already been filed under their names for illicit purpose

including filing for unemployment benefits.

       21.     Plaintiffs and Class members were required to agree to GEICO’s Privacy Policy,

Terms of Use, Payment Authorization, and Consent to Electronic Transactions and Disclosures.

       22.     GEICO promised to protect the PII of its policyholders and emphasizes its

purported commitment to protection of PII. GEICO’s website claims:

               Protecting your privacy is very important to us. Customers have
               trusted us with their insurance needs since 1936, and we take our
               obligation to safeguard and secure personal information very
               seriously. We want you to understand how we protect your privacy
               and when we collect, use, and share information.

               We restrict access to your Information to employees who we have
               determined need it to provide products or services to you. We train
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 6 of 26 PageID #: 6




                 our employees to safeguard customer information, and we require
                 them to sign confidentiality and non-disclosure agreements. We
                 maintain a variety of physical, electronic, and procedural safeguards
                 to protect your Information from unauthorized access by third
                 parties.
                 Information about our former customers and about individuals who
                 have obtained quotes from us is safeguarded to the same extent as
                 Information about our current policyholders.

        23.      GEICO has failed to maintain the confidentiality of PII, failed to prevent

cybercriminals from access and use of PII, failed to avoid accidental loss, disclosure, or

unauthorized access to PII, failed to prevent the unauthorized disclosure of PII, and failed to

provide security measures consistent with industry standards for the protection of PII, of its current

and former policyholders.

        24.      The “Notice of Breach” dated April 9, 2021 does not state when the breach was

discovered except that it was “recently determined.”

        25.      This data breach was foreseeable, in light of the much-publicized wave of data

breaches in recent years. Since at least 2015, the Federal Bureau of Investigation (“FBI”) has

specifically advised private industry about the threat of “Business E-Mail Compromise” (“BEC”).

The FBI calls BEC “a growing financial fraud that is more sophisticated than any similar scam the

FBI has seen before and one—in its various forms—that has resulted in actual and attempted losses

of more than a billion dollars to businesses worldwide.” The FBI notes that “scammers’ methods

are extremely sophisticated,” and warns companies that “the criminals often employ malware to

infiltrate company networks.”1

        26.      Accordingly, both GEICO and Berkshire knew, given the vast amount of PII it

collects, manages, and maintains, that they were targets of security threats, and therefore



1
 BUSINESS E-MAIL COMPROMISE: AN EMERGING GLOBAL THREAT,
https://www.fbi.gov/news/stories/business-e-mail-compromise (last visited Apr. 20, 2020).
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 7 of 26 PageID #: 7




understood the risks posed by unsecure data security practices and systems. Defendants’ failure to

heed warnings and to otherwise maintain adequate security practices resulted in this Data Breach.

       27.     Defendants, at all relevant times, had a duty to Plaintiffs and Class members to

properly secure their PII, encrypt and maintain such information using industry standard methods,

train their employees, utilize available technology to defend their systems from invasion, act

reasonably to prevent foreseeable harm to Plaintiffs and Class members, and promptly notify

Plaintiffs and Class members when Defendants became aware of the potential that its current and

former policyholders’ PII may have been compromised.

       28.     Defendants’ duty to use reasonable security measures arose as a result of the special

relationship that existed between Defendants, on the one hand, and Plaintiffs and the Class

members, on the other hand. The special relationship arose because Plaintiffs and the members of

the Class entrusted Defendants with their PII as part of receiving insurance coverage from GEICO.

Defendants had the resources necessary to prevent the Data Breach but neglected to adequately

invest in security measures, despite their obligation to protect such information. Accordingly,

Defendants breached their common law, statutory, and other duties owed to Plaintiff and Class

members.

       29.     Defendants’ duty to use reasonable security measures also arose under Section 5 of

the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, the unfair practice of

failing to use reasonable measures to protect confidential data by entities such as Defendants.

       30.     Defendants’ duty to use reasonable security measures also arose under New York’s

SHIELD Act (General Business Law § 899-bb), requiring businesses that collect private

information on New York residents to implement reasonable cybersecurity safeguards to protect
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 8 of 26 PageID #: 8




that information. It mandates the implementation of a data security program, including measures

such as risk assessments, workforce training and incident response planning and testing, and

became effective on or about March 21, 2020. It covers all employers, individuals or organizations,

regardless of location, that collect private information on New York residents. Its definition of PII

includes driver’s license numbers.

        31.      The Federal Trade Commission has established data security principles and

practices for businesses as set forth in its publication, Protecting Personal Information: A Guide

for Business.2 Among other things, the FTC states that companies should encrypt information

stored on computer networks and dispose of consumer information that is no longer needed. The

FTC also says to implement policies for installing vendor-approved patches to correct problems,

and to identify operating systems. The FTC also recommends that companies understand their

network’s vulnerabilities and develop and implement policies to rectify security deficiencies.

Further, the FTC recommends that companies utilize an intrusion detection system to expose a

data breach as soon as it occurs; monitor all incoming traffic for activity that might indicate

unauthorized access into the system; monitor large amounts of data transmitted from the system,

and have a response plan ready in the event of a data breach. The FTC describes “identifying

information” as “any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person,” including, among other things, “[n]ame, Social Security

number, date of birth, official State or government issued driver’s license or identification number,

alien registration number, government passport number, employer or taxpayer identification

number.” (17 C.F.R. § 248.201 (2013)).

        32.      The FTC has prosecuted a number of enforcement actions against companies for


2
 https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_protecting-personal-information.pdf (last
visited Apr. 18, 2020).
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 9 of 26 PageID #: 9




failing to take measures to adequately and reasonably protect consumer data. The FTC has viewed

and treated such security lapses as an unfair act or practice prohibited by Section 5 of the Federal

Trade Commission Act (“FTCA”), 15 U.S.C. § 45.

       33.     Defendants failed to maintain reasonable data security procedures and practices.

       34.     Accordingly, Defendants did not comply with state and federal law requirements

and industry standards, as discussed above.

       35.     Defendants were at all times fully aware of their obligations to protect the PII of

current and former policyholders. Defendants were also aware of the significant consequences that

would result from its failure to do so.

       36.     To date, Defendants have merely offered identity theft and credit monitoring

services at no charge for 12 months. The offer, however, is wholly inadequate as it fails to provide

for the fact that victims of data breaches and other unauthorized disclosures commonly face

multiple years of ongoing identity theft and it entirely fails to provide any compensation for the

unauthorized release and disclosure of Plaintiffs’ and Class Members’ PII.

       37.     Furthermore, Defendants’ credit monitoring offer to Plaintiffs and Class Members

squarely places the burden on Plaintiffs and Class Members, rather than upon the Defendants, to

investigate and protect themselves from Defendants’ tortious acts resulting in the Data Breach.

Rather than automatically enrolling Plaintiffs and Class members in credit monitoring services

upon discovery of the breach, Defendants merely sent instructions offering the services to

potentially affected policyholders with the recommendation that they sign up for the services.

       38.     As a result of the data breach and Defendants’ failure to provide timely notice to

Plaintiffs and Class members, Plaintiffs’ and Class members’ PII are now in the hands of unknown

hackers, and Plaintiffs and Class members now face an imminent, heightened, and substantial risk
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 10 of 26 PageID #: 10




 of identity theft and other fraud, which is a concrete and particularized injury traceable to

 Defendants’ conduct. Accordingly, Plaintiffs and the Class members have suffered “injury-in-

 fact.” See Attias v. CareFirst, Inc., 865 F.3d 620 (D.C. Cir. 2017).

         39.      As a direct and proximate result of Defendants’ wrongful actions and inaction,

 Plaintiffs and Class members have suffered injury and damages, including the increased risk of

 identity theft and identity fraud, improper disclosure of PII, the time and expense necessary to

 mitigate, remediate, and sort out the increased risk of identity theft and to deal with governmental

 agencies, including the New York State Department of Labor and all those administering

 unemployment benefits, as a result of fraudulent claims ostensibly made on their behalf.

                                     CLASS ACTION ALLEGATIONS

         40.      Plaintiffs bring this action and seek to certify and maintain it as a class action under

 Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3), and/or (c)(4), on behalf of themselves, and

 the following proposed Classes (collectively, the “Class”).

         41.      The Nationwide Class is defined as follows: All individuals residing in the United

 States whose PII was compromised in the data breach initially disclosed by GEICO on or about

 April 9, 2020.

         42.      The New York Class is defined as follows: All individuals residing in New York

 whose PII was compromised in the data breach initially disclosed by GEICO on or about April 9,

 2020.

         43.      Excluded from each of the above proposed Classes are: Defendants, any entity in

 which Defendants have a controlling interest, is a parent or subsidiary, or which is controlled by

 Defendants, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

 successors, and assigns of Defendants; and judicial officers to whom this case is assigned and their
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 11 of 26 PageID #: 11




 immediate family members.

         44.     Plaintiffs reserve the right to re-define the Class definitions after conducting

 discovery.

         45.     Each of the proposed Classes meets the criteria for certification under Rule 23(a),

 (b)(2), (b)(3) and/or (c)(4).

         46.     Numerosity. Fed. R. Civ. P. 23(a)(1). Pursuant to Rule 23(a)(1), the members of

 the Class are so numerous and geographically dispersed that the joinder of all members is

 impractical. While the exact number of Class members is unknown to Plaintiff at this time, the

 proposed Class includes potentially millions of individuals whose PII was compromised in the

 Data Breach. Class members may be identified through objective means, including by and through

 Defendants’ business records. Class members may be notified of the pendency of this action by

 recognized, Court-approved notice dissemination methods, which may include U.S. mail,

 electronic mail, internet postings, and/or published notice.

         47.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Pursuant to Rule 23(a)(2) and

 with 23(b)(3)’s predominance requirement, this action involves common questions of law and fact

 that predominate over any questions affecting individual Class members. The common questions

 include:

                 (a)   Whether Defendants had a legal duty to implement and maintain reasonable

                       security procedures and practices for the protection of Class members’

                       personal and financial information, including by vendors;

                 (b)   Whether Defendants breached their legal duty to implement and maintain

                       reasonable security procedures and practices for the protection of Plaintiffs

                       and Class members’ PII;
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 12 of 26 PageID #: 12




             (c)   Whether Defendants’ conduct, practices, actions, and omissions, resulted in

                   or were the proximate cause of the data breach, resulting in the loss of PII of

                   Plaintiffs and Class members;

             (d)   Whether Defendants had a legal duty to provide timely and accurate notice of

                   the data breach to Plaintiffs and Class members;

             (e)   Whether Defendants breached their duty to provide timely and accurate notice

                   of the data breach to Plaintiffs and Class members;

             (f)   Whether and when Defendants knew or should have known that their

                   computer systems were vulnerable to attack;

             (g)   Whether Defendants failed to implement and maintain reasonable and

                   adequate security measures, procedures, and practices to safeguard Plaintiffs’

                   and Class members’ PII, including by vendors;

             (h)   Whether Defendants breached express or implied contracts with Plaintiffs and

                   the Class in failing to have adequate data security measures despite promising

                   to do so;

             (i)   Whether Defendants’ conduct was negligent;

             (j)   Whether Defendants’ conduct was per se negligent;

             (k)   Whether Defendants’ practices, actions, and omissions constitute unfair or

                   deceptive business practices;

             (l)   Whether Plaintiffs and Class members suffered legally cognizable damages

                   as a result of Defendants’ conduct, including increased risk of identity theft

                   and loss of value of their personal and financial information; and

             (m) Whether Plaintiffs and Class members are entitled to relief, including
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 13 of 26 PageID #: 13




                       damages and equitable relief.

         48.     Typicality. Fed. R. Civ. P. 23(a)(3). Pursuant to Rule 23(a)(3), Plaintiffs’ claims

 are typical of the claims of the members of the Class. Plaintiffs, like all members of the Class,

 were injured through Defendants’ uniform misconduct described above and asserts similar claims

 for relief. The same events and conduct that give rise to Plaintiffs’ claims also give rise to the

 claims of every other Class member because Plaintiffs and each Class member are persons that

 have suffered harm as a direct result of the same conduct engaged in by Defendants and resulting

 in the data breach.

         49.     Adequacy of Representation (Fed. R. Civ. P. 23(a)(4). Pursuant to Rule 23(a)(4),

 Plaintiffs and their counsel will fairly and adequately represent the interests of the Class members.

 Plaintiffs have no interest antagonistic to, or in conflict with, the interests of the Class members.

 Plaintiffs’ attorneys are highly experienced in the prosecution of consumer class actions and data

 breach cases.

         50.     Superiority (Fed. R. Civ. P. 23(b)(3). Pursuant to Rule 23(b)(3), a class action is

 superior to individual adjudications of this controversy. Litigation is not economically feasible for

 individual members of the Class because the amount of monetary relief available to individual

 Plaintiffs is insufficient in the absence of the class action procedure. Separate litigation could yield

 Inconsistent or contradictory judgments and increase the delay and expense to all parties and the

 court system. A class action presents fewer management difficulties and provides the benefits of a

 single adjudication, economy of scale, and comprehensive supervision by a single court.

         51.     Risk of Inconsistent or Dispositive Adjudications and the Appropriateness of Final

 Injunctive or Declaratory Relief (Fed. R. Civ. P. 23(b)(1) and (2)). In the alternative, this action

 may properly be maintained as a class action, because:
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 14 of 26 PageID #: 14




                 (a)   The prosecution of separate actions by individual members of the Class would

                       create a risk of inconsistent or varying adjudication with respect to individual

                       members of the Class, which would establish incompatible standards of

                       conduct for Defendants; or

                 (b)   The prosecution of separate actions by individual members of the Class would

                       create a risk of adjudications with respect to individual members of the Class

                       which would, as a practical matter, be dispositive of the interests of other

                       members of the Class not parties to the adjudications, or substantially impair

                       or impede their ability to protect their interests; or

                 (c)   Defendants have acted or refused to act on grounds generally applicable to

                       the Class, thereby making appropriate final injunctive or corresponding

                       declaratory relief with respect to the Class as a whole.

        52.      Issue Certification (Fed. R. Civ. P. 23(c)(4). In the alternative, the common

 questions of fact and law, set forth above, are appropriate for issue certification on behalf of the

 proposed Class.

                       FIRST CAUSE OF ACTION FOR NEGLIGENCE
              (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        53.      The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “52” above as if set forth in full herein.

        54.      Defendants required Plaintiffs and Class members to submit non-public, sensitive

 PII for purposes of obtaining insurance through GEICO.

        55.      Defendants had, and continue to have, a duty to Plaintiffs and Class members to

 exercise reasonable care in safeguarding and protecting their PII. Defendants also had, and

 continue to have, a duty to use ordinary care in activities from which harm might be reasonably
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 15 of 26 PageID #: 15




 anticipated, such as in the storage and protection of PII within their possession, custody and control

 and that of its vendors.

        56.     Defendants’ duty to use reasonable security measures arose as a result of the special

 relationship that existed between GEICO and its policyholders. Only Defendants were in a position

 to ensure that their systems were sufficient to protect against the harm to Plaintiffs and the Class

 members from a data breach.

        57.     Defendants violated these standards and duties by failing to exercise reasonable

 care in safeguarding and protecting Plaintiffs’ and Class members’ PII by failing to design, adopt,

 implement, control, direct, oversee, manage, monitor, and audit appropriate data security

 processes, controls, policies, procedures, protocols, and software and hardware systems to

 safeguard and protect the PII entrusted to it, including Plaintiffs’ and Class members’ PII, and

 including driver’s license numbers. It was reasonably foreseeable to Defendants that their failure

 to exercise reasonable care in safeguarding and protecting Plaintiffs’ and Class members’ PII by

 failing to design, adopt, implement, control, direct, oversee, manage, monitor, and audit

 appropriate data security processes, controls, policies, procedures, protocols, and software and

 hardware systems would result in the unauthorized release, disclosure, and dissemination of

 Plaintiffs’ and Class members’ PII.

        58.     Defendants, by and through their negligent actions, inaction, omissions, and want

 of ordinary care, unlawfully breached its duties to Plaintiffs and Class members by, among other

 things, failing to exercise reasonable care in safeguarding and protecting Plaintiffs’ and Class

 members’ PII within their possession, custody and control.

        59.     Defendants, by and through their negligent actions, inactions, omissions, and want

 of ordinary care, further breached its duties to Plaintiffs and Class members by failing to design,
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 16 of 26 PageID #: 16




 adopt, implement, control, direct, oversee, manage, monitor and audit their processes, controls,

 policies, procedures, protocols, and software and hardware systems for complying with the

 applicable laws and safeguarding and protecting their PII.

        60.     But for Defendants’ negligent breach of the above-described duties owed to

 Plaintiffs and Class members, their PII would not have been released, disclosed, and disseminated

 without their authorization.

        61.     Plaintiffs’ and Class members’ PII was transferred, sold, opened, viewed, mined

 and otherwise released, disclosed, and disseminated to unauthorized persons without their

 authorization as the direct and proximate result of Defendants’ failure to design, adopt, implement,

 control, direct, oversee, manage, monitor and audit its processes, controls, policies, procedures and

 protocols for complying with the applicable laws and safeguarding and protecting Plaintiffs’ and

 Class members’ PII.

        62.     As a direct and proximate result of Defendants’ above-described wrongful actions,

 inaction, omissions, and want of ordinary care that directly and proximately caused the data breach,

 Plaintiffs and Class members have suffered, and will continue to suffer, ongoing, imminent, and

 impending threat of identity theft crimes, fraud, and abuse, resulting in monetary loss and

 economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss and

 economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of the

 compromised data on the dark web; expenses and/or time spent on credit monitoring and identity

 theft insurance; time spent scrutinizing bank statements, credit card statements, and credit reports;

 expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost work

 time; and other economic and non-economic harm.

        63.     Defendants’ above-described wrongful actions, inaction, omissions, and want of
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 17 of 26 PageID #: 17




 ordinary care that directly and proximately caused this data breach constitute negligence.

                   SECOND CAUSE OF ACTION FOR NEGLIGENCE PER SE
                (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        64.     The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “63” above as if set forth in full herein.

        65.     Pursuant to the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45,

 Defendants had a duty to provide fair and adequate computer systems and data security to

 safeguard the personal and financial information of Plaintiffs and Class members.

        66.     The FTCA prohibits “unfair . . . practices in or affecting commerce,” including, as

 interpreted and enforced by the FTC, the unfair act or practice by businesses, such as Defendants,

 of failing to use reasonable measures to protect the PII of Plaintiffs and Class members. The

 pertinent FTC publications and orders form part of the basis of Defendants’ duty in this regard.

        67.     Defendants required, gathered, and stored personal and financial information of

 Plaintiffs and Class members for insurance purposes.

        68.     Defendants violated the FTCA by failing to use reasonable measures to protect the

 PII of Plaintiffs and Class members and not complying with applicable industry standards, as

 described herein.

        69.     Plaintiffs and Class members are within the class of persons that the FTC Act was

 intended to protect.

        70.     The harm that occurred as a result of the Data Breach is the type of harm the FTCA

 was intended to guard against. The FTC has pursued enforcement actions against businesses,

 which, as a result of their failure to employ reasonable data security measures and avoid unfair and

 deceptive practices, caused the same harm as that suffered by Plaintiffs and Class members.

        71.     As a direct and proximate result of Defendants’ negligence per se, Plaintiffs and
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 18 of 26 PageID #: 18




 Class members have suffered, and continue to suffer, injuries, damages arising from identify theft;

 from their needing to contact agencies administering unemployment benefits; potentially

 defending themselves from legal action base upon fraudulent applications for unemployment

 benefits made in their name; contacting their financial institutions; loss of use of funds; closing or

 modifying financial accounts; damages from lost time and effort to mitigate the actual and

 potential impact of the data breach on their lives; closely reviewing and monitoring their accounts

 for unauthorized activity which is certainly impending; placing credit freezes and credit alerts with

 credit reporting agencies; and damages from identify theft, which may take months or years to

 discover and detect.

        72.     Defendants’ violation of the FTCA constitutes negligence per se.

        73.     For the same reasons and upon the same bases, Defendants’ violation of the New

 York SHIELD Act and New York GBL §349 constitutes negligence per se.

                   THIRD CAUSE OF ACTION FOR BREACH OF CONTRACT
                (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        74.     The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “73” above as if set forth in full herein.

        75.     Plaintiffs and Class members, upon information and belief, entered into express

 contracts with GEICO that included GEICO’s promise to protect nonpublic PII provided to GEICO

 from disclosure.

        76.     There was offer, acceptance and consideration, the consideration being the

 premiums paid by Plaintiffs and Class members in exchange for insurance coverage pursuant to

 the terms of said agreements, including the provisions of those agreements pertaining to the

 protection of PII.

        77.     Plaintiffs and Class members have performed and satisfied all of their obligations
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 19 of 26 PageID #: 19




 to GEICO, pursuant to their insurance agreements, except for those obligations they were

 prevented or excused from performing or satisfying.

        78.      Defendants breached their contractual obligations to protect the nonpublic PII they

 possessed and with which they were entrusted with when the information was accessed by

 unauthorized persons as part of the data breach.

        79.      As a direct and proximate result of Defendants’ breach of contract, Plaintiffs and

 Class members have suffered, and continue to suffer, injuries, damages arising from identify theft;

 from their needing to contact agencies administering unemployment benefits; potentially

 defending themselves from legal action base upon fraudulent applications for unemployment

 benefits made in their name; contacting their financial institutions; loss of use of funds; closing or

 modifying financial accounts; damages from lost time and effort to mitigate the actual and

 potential impact of the data breach on their lives; closely reviewing and monitoring their accounts

 for unauthorized activity which is certainly impending; placing credit freezes and credit alerts with

 credit reporting agencies; and damages from identify theft, which may take months or years to

 discover and detect.

        80.      The above constitutes breach of contract by Defendants.

              FOURTH CAUSE OF ACTION FOR BREACH OF IMPLIED CONTRACT
                (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        81.      The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “80” above as if set forth in full herein.

        82.      Defendants required Plaintiffs and Class members to provide PII, including their

 driver’s license, driver’s license numbers, legal name and address, as a condition of issuing

 insurance. In so doing, Plaintiffs and Class members entered into implied contracts with

 Defendants by which Defendants agreed to safeguard and protect such information, to keep such
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 20 of 26 PageID #: 20




 information secure and confidential, and to timely and accurately notify Plaintiffs and Class

 members if their data had been breached and compromised, or stolen.

        83.     Plaintiffs and Class members fully performed their obligations under the implied

 contracts with Defendants.

        84.     Defendants breached the implied contracts it made with Plaintiffs and Class

 members by failing to safeguard and protect their PII, including driver’s license numbers, and by

 failing to provide timely and accurate notice to them that PII was compromised as a result of the

 data breach.

        85.     As a direct and proximate result of Defendants’ breach of implied contract,

 Plaintiffs and Class members have suffered, and continue to suffer, injuries, damages arising from

 identify theft; from their needing to contact agencies administering unemployment benefits;

 potentially defending themselves from legal action base upon fraudulent applications for

 unemployment benefits made in their name; contacting their financial institutions; loss of use of

 funds; closing or modifying financial accounts; damages from lost time and effort to mitigate the

 actual and potential impact of the data breach on their lives; closely reviewing and monitoring

 their accounts for unauthorized activity which is certainly impending; placing credit freezes and

 credit alerts with credit reporting agencies; and damages from identify theft, which may take

 months or years to discover and detect.

        86.     The above constitutes breach of implied contract by Defendants.

                    FIFTH CAUSE OF ACTION FOR MISREPRESENTATION
                (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        87.     The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “86” above as if set forth in full herein.
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 21 of 26 PageID #: 21




        88.     A special, privity-like relationship existed between Defendants and Plaintiffs and

 Class members herein by virtue of their relationship as insurer and insured, imposing a duty upon

 Defendants to impart correct information to Plaintiffs and Class members.

        89.     The Defendants incorrectly represented to Plaintiffs and Class members that they

 would take appropriate measures to safeguard their PII and promptly notify them of a data breach.

        90.     Plaintiffs and Class members reasonably relied upon said representations in that

 they held Defendants in a position of trust as insurers.

        91.     As a direct and proximate result of Defendants’ misrepresentation, Plaintiffs and

 Class members have suffered, and continue to suffer, injuries, damages arising from identify theft;

 from their needing to contact agencies administering unemployment benefits; potentially

 defending themselves from legal action base upon fraudulent applications for unemployment

 benefits made in their name; contacting their financial institutions; loss of use of funds; closing or

 modifying financial accounts; damages from lost time and effort to mitigate the actual and

 potential impact of the data breach on their lives; closely reviewing and monitoring their accounts

 for unauthorized activity which is certainly impending; placing credit freezes and credit alerts with

 credit reporting agencies; and damages from identify theft, which may take months or years to

 discover and detect.

        92.     The above constitutes misrepresentation on the part of Defendants.

                SIXTH CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY
                (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        93.     The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “92” above as if set forth in full herein.

        94.     A fiduciary relationship existed between Plaintiffs and Class members Defendants,

 in that Defendants were in a position of trust with respect to Plaintiffs and Class members as
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 22 of 26 PageID #: 22




 insurers and recipients of Plaintiffs’ and Class members’ PII, and owed a duty to insure that the

 PII entrusted to them was safeguarded pursuant to common law and statute.

        95.     The Defendants engaged in misconduct, consisting of the failure to safeguard the

 PII of Plaintiffs and Class members that had been entrusted to them, in violation of the duty to

 exercise due care, their contractual obligations and their statutory obligations pursuant to the

 Federal Trade Commission Act (“FTCA”), the New York SHIELD Act, New York GBL §349(a)

 and other statutes.

        96.     As a direct and proximate result of Defendants’ breach of fiduciary duty, Plaintiffs

 and Class members have suffered, and continue to suffer, injuries, damages arising from identify

 theft; from their needing to contact agencies administering unemployment benefits; potentially

 defending themselves from legal action base upon fraudulent applications for unemployment

 benefits made in their name; contacting their financial institutions; loss of use of funds; closing or

 modifying financial accounts; damages from lost time and effort to mitigate the actual and

 potential impact of the data breach on their lives; closely reviewing and monitoring their accounts

 for unauthorized activity which is certainly impending; placing credit freezes and credit alerts with

 credit reporting agencies; and damages from identify theft, which may take months or years to

 discover and detect.

        97.     The above constitutes breach of fiduciary duty on the part of Defendants.

     SEVENTH CAUSE OF ACTION FOR VIOLATION OF NEW YORK GENERAL
                                BUSINESS LAW §349
           (On behalf of Plaintiffs, the Nationwide Class and the New York Class)

        98.     The Plaintiffs repeat, reiterate and reallege each and every allegation set forth in

 paragraphs “1” to “97” above as if set forth in full herein.

        99.     Defendants engaged in deceptive, unfair, and unlawful trade acts or practices in the
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 23 of 26 PageID #: 23




 conduct of trade or commerce and furnishing of services, in violation of N.Y. Gen. Bus. Law §

 349(a), including but not limited to the following:

                (a)   Defendants misrepresented material facts to Plaintiffs and Class members by

                      representing that they would maintain adequate data privacy and security

                      practices and procedures to safeguard Plaintiffs’ and Class members’ PII from

                      unauthorized disclosure, release, data breaches, and theft;

                (b)   Defendants misrepresented material facts to Plaintiffs and Class members by

                      representing that they did and would comply with the requirements of federal

                      and state laws pertaining to the privacy and security of Plaintiffs’ and Class

                      members’ PII;

                (c)   Defendants omitted, suppressed, and concealed material facts of the

                      inadequacy of its privacy and security protections for Plaintiffs’ and Class

                      members’ PII;

                (d)   Defendants engaged in deceptive, unfair, and unlawful trade acts or practices

                      by failing to maintain the privacy and security of Plaintiffs’ and Class

                      members’ PII, in violation of duties imposed by and public policies reflected

                      in applicable federal and state laws, resulting in the Data Breach. These unfair

                      acts and practices violated duties imposed by laws including the Federal

                      Trade Commission Act (15 U.S.C. § 45);

                (e)   Defendants engaged in deceptive, unfair, and unlawful trade acts or practices

                      by failing to disclose the Data Breach to the Class in a timely and accurate

                      manner, contrary to the duties imposed by N.Y. Gen. Bus. Law §§ 899-aa(2)

                      and 899-bb (SHIELD Act).
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 24 of 26 PageID #: 24




        100.    Defendants’ failure constitutes false and misleading representations, which have

 the capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiffs and

 Class members) regarding the security of its network and aggregation of PII.

        101.    The misrepresentations upon which consumers (including Plaintiffs and Class

 members) relied were material misrepresentations (e.g., as to Defendants’ adequate protection of

 PII), and consumers (including Plaintiffs and Class members) relied on those representations to

 their detriment.

        102.    Defendants’ conduct is unconscionable, deceptive, and unfair, as it is likely to, and

 did, mislead consumers acting reasonably under the circumstances. As a direct and proximate

 result of Defendants’ conduct, Plaintiffs and other Class members have been harmed, in that they

 were not timely notified of the data breach, which resulted in profound vulnerability to their

 personal information and other financial accounts.

        103.    As a direct and proximate result of Defendants’ unconscionable, unfair, and

 deceptive acts and omissions, Plaintiffs’ and Class members’ PII was disclosed to third parties

 without authorization, causing and will continue to cause Plaintiffs and Class members damages.

        104.    As a direct and proximate result of Defendants’ violation of NY GBL §349,

 Plaintiffs and Class members have suffered, and continue to suffer, injuries, damages arising from

 identify theft; from their needing to contact agencies administering unemployment benefits;

 potentially defending themselves from legal action base upon fraudulent applications for

 unemployment benefits made in their name; contacting their financial institutions; loss of use of

 funds; closing or modifying financial accounts; damages from lost time and effort to mitigate the

 actual and potential impact of the data breach on their lives; closely reviewing and monitoring

 their accounts for unauthorized activity which is certainly impending; placing credit freezes and
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 25 of 26 PageID #: 25




 credit alerts with credit reporting agencies; and damages from identify theft, which may take

 months or years to discover and detect.

        105.    The above constitutes violation of NY GBL §349.

                                       PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs, individually and on behalf of the members of the Classes

 defined above, respectfully request that this Court:

                A.    Certify this case as a class action under Federal Rule of Civil Procedure 23,

                      appoint Plaintiffs as the Class representatives, and appoint the undersigned as

                      Class counsel;

                B.    Order appropriate relief to Plaintiffs and the Classes;

                C.    Awarding Plaintiffs and the Class members actual, compensatory, and

                      consequential damages;

                D.    Awarding Plaintiffs and the Class members statutory damages and penalties,

                      as allowed by law;

                E.    Awarding Plaintiffs and the Class members restitution and disgorgement;

                F.    Requiring Defendants to provide appropriate credit monitoring services to

                      Plaintiffs and the other class members;

                G.    Awarding Plaintiffs and the Class members punitive damages;

                H.    Enter injunctive and declaratory relief as appropriate under the applicable

                      law;

                I.    Award Plaintiffs and the Classes pre-judgment and/or post-judgment interest

                      as prescribed by law;

                J.    Award reasonable attorneys’ fees and costs as permitted by law; and
Case 1:21-cv-02210-KAM-RLM Document 1 Filed 04/21/21 Page 26 of 26 PageID #: 26




              K.    Enter such other and further relief as may be just and proper.



                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury of all claims so triable.

 Dated: Brooklyn, New York
        April 21, 2021


                                                 Respectfully submitted,

                                                 HELD & HINES, L.L.P.
                                                 Attorneys for Plaintiffs and the Class

                                                 /s/ Philip M. Hines__________
                                                 2004 Ralph Avenue
                                                 Brooklyn, New York 11234
                                                 (718) 531-9700
                                                 phines@heldhines.com
